1

2

3
                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
4                                                                   EASTERN DISTRICT OF WASHINGTON




5                          UNITED STATES DISTRICT COURT              Oct 09, 2018
                                                                         SEAN F. MCAVOY, CLERK


6                        EASTERN DISTRICT OF WASHINGTON

7    UNITED STATES OF AMERICA,                    No. 4:18-CR-06035-SMJ-1

8                        Plaintiff,               ORDER GRANTING
                                                  DEFENDANT’S MOTION TO
9    vs.                                          MODIFY CONDITIONS OF
                                                  RELEASE AND GRANTING
10   GABRIEL CHARLES SCHUMACHER,                  DEFENDANT’S MOTION TO
                                                  EXPEDITE
11                       Defendant.
                                                  ECF Nos. 30, 31
12

13
           Before the Court are Defendant’s unopposed Motion to Modify
14
     Conditions of Release (ECF No. 30) and Motion to Expedite (ECF No. 31). For
15
     the reasons set forth in the motions;
16
           IT IS HEREBY ORDERED:
17
        1. The Motion to Expedite (ECF No. 31) is GRANTED.
18
        2. The Motion to Modify Conditions of Release (ECF No. 30) is
19
           GRANTED.
20
        3. Defendant’s previously imposed conditions of release (ECF Nos. 11, 26)
21

22   ORDER - 1
1        shall be MODIFIED as follows:

2           a. Special Condition of Release No. 9 is STRICKEN. Defendant shall

3                no longer be subject to location monitoring.

4           b. Special Condition of Release No. 10 is STRICKEN. Defendant

5                shall no longer be restricted to his residence from 8:00 AM to 8:00

6                PM.

7      DATED October 9, 2018.

8                               s/Mary K. Dimke
                                MARY K. DIMKE
9                      UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22   ORDER - 2
